Filed 10/22/20 P. v. Robinson CA5




                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                       FIFTH APPELLATE DISTRICT


 THE PEOPLE,
                                                                                             F077417
           Plaintiff and Respondent,
                                                                               (Super. Ct. No. DF011748A)
                    v.

 GREG ROBINSON,                                                                           OPINION
           Defendant and Appellant.



         APPEAL from a judgment of the Superior Court of Kern County. Craig Phillips,
Judge.
         Sylvia W. Beckham, under appointment by the Court of Appeal, for Defendant
and Appellant.
         Xavier Becerra, Attorney General, Gerald A. Engler, Chief Assistant Attorney
General, Louis M. Vasquez, William K. Kim and Amanda D. Cary, Deputy Attorneys
General, for Plaintiff and Respondent.
                                                        -ooOoo-
       Defendant Greg Robinson cut the neck of David S.,1 a fellow inmate at North
Kern State Prison. He was convicted of attempted premeditated murder. (Pen. Code,
§§ 664, 187, 189.2) The jury also found true enhancements for personal use of a deadly
weapon (§ 12022, subd. (b)), and personal infliction of great bodily injury (§ 12022.7,
subd. (a)). In bifurcated proceedings, the court found defendant had suffered four prior
strikes (§ 1170.12), including two convictions that qualified for prior serious felony
enhancements (§ 667, subd. (a)(1)), and had served three prior prison terms (§ 667.5,
subd. (b)).3 Defendant was sentenced to a term of 25 years to life, plus 16 years.
       On appeal, defendant contends the trial court prejudicially erred in denying his
motion for new trial, in which he alleged his trial counsel was ineffective for failing to
present evidence of a prior statement by a defense witness that implicated someone else
in the assault. He also contends the matter should be remanded for the trial court to
consider whether to strike the two 5-year prior serious felony enhancements pursuant to
Senate Bill No. 1393 (Stats. 2018, ch. 1013, §§ 1–2, pp. 1–6 (Senate Bill No. 1393 or
Sen. Bill No. 1393)), to strike the two 1-year prior prison term enhancements pursuant to
Senate Bill. No. 136 (Stats. 2019, ch. 590, § 1, pp. 1–4 (Senate Bill No. 136)), and to
correct the abstract of judgment with respect to his presentence conduct credits.
       We will remand for the court to consider whether to strike the prior serious felony
enhancements. On remand, the court shall also strike the prior prison term enhancements
and correct the abstract of judgment with respect to defendant’s presentence credits. We
otherwise reject defendant’s arguments and affirm the judgment.



1     Pursuant to California Rules of Court, rule 8.90, we refer to some persons by their first
names or initials. No disrespect is intended.
2      Undesignated statutory references are to the Penal Code.
3     As discussed below, the court later declined to impose one of the prior prison term
enhancements.


                                                2.
                                FACTUAL BACKGROUND
       David and defendant were inmates in the same dormitory-style housing unit at
North Kern State Prison. On April 30, 2014, shortly before noon, David approached
correctional officer O. Gonzalez with his hand on his neck and said, “‘I’ve been cut.’”
When David moved his hand, blood gushed down from the wound. Gonzalez asked what
had happened, and David responded, “‘It was that motherfucker Nobody in 80 up.’”
Gonzalez and David both knew defendant by the moniker “Nobody”; Gonzalez
understood “80 up” to refer to defendant’s bunk location. Gonzalez showed David a
picture board that displayed every inmate assigned to the housing unit. David pointed to
a picture of defendant. David then yelled, in the direction of defendant’s bunk, “‘Yeah,
I’m telling. You’re going down for this, Robinson.’”
       David received three absorbable sutures and five removable sutures for a “really
deep cut,” approximately four inches long, toward the front of his neck. He also had a
shallow scratch along the right side of his neck and toward the back. The wounds
appeared to have been caused by a single movement.
       David testified that, on the date of the incident, he had known defendant for
approximately one month.4 Around the time they met, David said something derogatory
about defendant in front of other inmates. Thereafter, there was tension between David
and defendant, and they had exchanged “a few words.” On the morning of the incident,
David was pacing the housing unit while waiting to be transferred to another prison. He
saw defendant to his left, sitting on defendant’s top bunk, looking like he wanted to kill
David. David saw defendant slide off his bunk and come up behind him, then felt a hand
come around the front of his neck, followed by a stinging sensation. David put his hand
to his neck. Defendant took off running past David, looking back at David as he ran.


4      David testified that he had been twice convicted of possession of drugs for sale, as well
as another crime of moral turpitude.


                                                3.
David saw defendant throw something under one of the bunks. David acknowledged he
could not see well out of his right eye but had good peripheral vision out of his left eye.
       Inmate Joshua M. testified for the defense.5 He was an inmate housed in the same
facility as David and defendant at the time of the incident, and knew David to have a
reputation for being mean and a bully. David was not well-liked. Joshua had witnessed
David bullying a particular inmate with a mental health issue. A few inmates told David
to stop bullying that person. Joshua knew defendant to be quiet and to keep to himself.
He spoke with defendant a few times and he seemed to be a decent person. He was
familiar with defendant’s voice. He never saw defendant interact with David. On the
date of the incident, Joshua heard David arguing with someone. A few minutes later, he
saw David with his hand on his neck, talking with a correctional officer.
       Defendant testified in his own defense.6 Defendant testified he “had nothing
against [David], but [he] had nothing for him either.” However, he knew David to bully
some of the mentally ill inmates, for whom defendant acted as a liaison with corrections
staff. Defendant at some point thought of doing, and decided to do, something violent to
David, but did not act on those thoughts.
       Defendant testified that, when the incident occurred he was standing near the bunk
of another inmate. David was standing by himself near his own bunk. Three inmates—
“Ant,” “Buffalo,” and an inmate who went by the moniker “Puppet” or “Joker,”—were
sitting at a table. When they stood up, Ant and Buffalo went in different directions.
Puppet walked straight to David and brought his right arm up to David’s neck. David
grabbed his neck and Puppet walked away through some bunks. David stood there for

5      Joshua testified generally that he had been convicted of several crimes of moral turpitude.
6       Defendant testified generally that he had been convicted of multiple crimes of moral
turpitude. After defendant opened the door to character evidence, he was cross-examined
regarding the nature of those offenses, and testified that his convictions included two convictions
for assault with a deadly weapon, and one conviction for lewd and lascivious acts on a child
under the age of 14 years.


                                                4.
approximately 40 seconds before he turned to look in defendant’s direction. Blood was
starting to come down David’s neck. Defendant said, “‘Man, that’s got to hurt,’” which
defendant described as a “smart-aleck comment.” David then went to talk to a
correctional officer. Defendant went to another inmate’s bunk area.
       Defendant denied cutting David. He opined that David implicated him in the
offense because Puppet, Ant, and Buffalo were members of a prison gang that had
members in every sensitive needs yard in the prison system. Defendant explained that
David could not avoid this gang by transferring to another prison, because both he and
David were sensitive needs yard inmates. However, defendant was a “Nobody” and there
would be no consequences to David for implicating him.
       Defendant acknowledged that, prior to the instant charges being filed, he told an
investigator from the district attorney’s office that he didn’t know anything about the
incident. He also acknowledged that he discussed the facts of this case during a phone
call while he was in local custody, and therein stated “it was self-defense.”
                                       DISCUSSION
I.     Ineffective Assistance of Counsel
       Defendant argues the trial court erred in denying his motion for new trial, which
alleged his trial counsel was constitutionally ineffective for failing to introduce evidence
of prior statements by defense witness Joshua M., who stated that he observed another
inmate commit the assault. We conclude defendant has not demonstrated ineffective
assistance of counsel.
       A.     Applicable Law
       Defendant bears the burden of demonstrating ineffective assistance of counsel.
(People v. Mickel (2016) 2 Cal.5th 181, 198 (Mickel).) “‘[A] defendant claiming a
violation of the federal constitutional right to effective assistance of counsel must satisfy
a two-pronged showing: that counsel’s performance was deficient, and that the defendant
was prejudiced, that is, there is a reasonable probability the outcome would have been

                                              5.
different were it not for the deficient performance.’ [Citations.] Rarely is ineffective
assistance of counsel established on appeal since the record usually sheds no light on
counsel’s reasons for action or inaction.” (People v. Woodruff (2018) 5 Cal.5th 697, 736
(Woodruff).) In determining whether counsel’s performance was deficient, we consider
whether “‘“‘counsel’s representation fell below an objective standard of reasonableness
under prevailing professional norms .…’”’” (People v. Johnson (2016) 62 Cal.4th 600,
653.) However, we “need not determine whether counsel’s performance was deficient
before examining the prejudice suffered by the defendant as a result of the alleged
deficiencies.” (Strickland v. Washington (1984) 466 U.S. 668, 697.)
       Where the trial court has denied a motion for a new trial based on a claim of
ineffective assistance of counsel, we apply the standard of review applicable to mixed
questions of law and fact, upholding the trial court’s factual findings to the extent they
are supported by substantial evidence, but reviewing de novo the ultimate question of
whether the facts demonstrate a violation of the right to effective counsel. (People v.
Taylor (1984) 162 Cal.App.3d 720, 724–725; accord, People v. Rodriguez (2019) 38
Cal.App.5th 971, 977; see People v. Hamilton (2009) 45 Cal.4th 863, 923 [“The
determination of whether a defendant received ineffective assistance of counsel is a legal
one made by a reviewing court, not a factual one entrusted to a finder of fact.”].)
       B.     Additional Factual Background
       As discussed above, Joshua M. testified as a defense witness. Relevant here, he
testified that he heard David arguing with someone and, a couple of minutes later, saw
David talking to an officer and holding his neck. He did not see defendant interacting
with David. He was not asked, and did not testify, as to whether he saw anyone cut
David’s neck.
       Following the jury’s verdict, the court appointed new counsel to represent
defendant for purposes of investigating and preparing a motion for new trial.
Defendant’s new counsel brought such a motion, asserting trial counsel was ineffective.

                                             6.
Attached to the motion was a declaration from defense investigator B. Binns, stating that
he interviewed Joshua at the request of an attorney who had represented defendant prior
to trial.7 During the interview, Joshua stated that he observed an inmate named Botello,
who he also knew by the moniker “‘Harsh [A]ttitude[,]’” creep up behind David and
reach around with an object, making a slashing motion. Joshua also told Binns that
defendant had nothing to do with the attack on David, but he was in the vicinity. Binns
wrote a report containing Joshua’s statements, which he provided to defendant’s pretrial
counsel and, eventually, to his trial counsel. Trial counsel did not contact Binns
regarding the statements. Binns stated that he would have testified to these statements if
called. Defendant argued counsel was ineffective for failing to introduce these
statements, and defendant was prejudiced thereby when he “was forced to testify[]”
because an exculpatory account of the assault was not otherwise presented by defense
counsel.
       The court held a hearing on the motion for new trial, at which defendant testified.
Defendant testified that Joshua told him he saw the incident and was willing to speak
with defendant’s attorney. Defendant gave his attorney Joshua’s information.
Defendant’s attorney told him that Joshua “had [seen] everything and was willing to
testify.” According to defendant, pretrial defense counsel wanted Joshua to testify so that
defendant would not have to testify. However, this attorney was eventually relieved and
new counsel was appointed for trial. Defendant later informed trial counsel of Joshua’s

7        Defendant was dissatisfied with most, if not all, of the attorneys who represented him.
He unsuccessfully sought to relieve the deputy public defender who represented him during the
initial pretrial proceedings. That attorney was later relieved due to a conflict, and an attorney
from the Indigent Defense Program was appointed. Binns reported to this second attorney.
Subsequently, defendant successfully moved to relieve his second attorney, and a different
attorney from the Indigent Defense Program was appointed and represented him through trial.
After trial, defendant moved to have his trial counsel relieved. The court granted the motion
solely for purposes of bringing a motion for new trial. Once the motion for new trial was denied,
defendant stated, “I don’t want nothing to do with [trial counsel,]” and the matter proceeded to
sentencing with the attorney who represented him on the motion for new trial.


                                               7.
statements and Binns’s report, but counsel never discussed trial strategy or witnesses with
defendant. Defendant did not understand why Joshua did not testify at trial regarding
who committed the offense. Defendant asked trial counsel about Joshua’s statement
during trial, and trial counsel claimed he did not have it.
       Defendant further testified that he was in a holding cell in the jail immediately
before Joshua’s trial testimony, and he saw Joshua in another cell with Botello, who
Joshua had accused of being the perpetrator of the attack. According to defendant,
Botello is a member of a prison gang, and he and Joshua were housed together for
approximately one hour.8 Defendant surmised Joshua was unwilling to testify against
Botello due to this encounter.
       Defendant testified that he would not have taken the stand if Joshua had testified
that someone else committed the assault. Defendant claimed that he and trial counsel
spoke for “a minute or two[]” regarding his decision to testify immediately before he took
the stand: “[H]e told me that if I can go up there and just sway one jury [sic]. He kept
telling me, ‘I’m going to walk you out that door. I’m going to walk you out that door.
Don’t worry. Everything’s okay.’” According to defendant, trial counsel told him that
“if [he] can sway just one jury [sic], that [he’s] going to go home.” Defendant claimed
that he was scared to testify and was having PTSD due to a lack of medication but, when
he raised this with defense counsel, defense counsel told him, “‘Save it for your
memoirs.’”9 Additionally, when he testified, his attorney did not ask the right questions
to allow defendant to explain “why they went after [David] and … how it played out.”



8      On the morning of trial, the court noted on the record that “two witnesses from CDC who
were brought here earlier this morning[]” had been housed together for approximately 15 to 20
minutes before being separated.
9       During defendant’s trial testimony, defense counsel told defendant he would “wait for
[his] memoirs[,]” or to “leave that for your memoirs[,]” on two occasions when his answers were
not responsive to the question posed.


                                              8.
         Defendant testified that he also saw Botello commit the assault against David, and
that his reference to “Puppet” or “Joker” at trial referred to Botello. However, he did not
know Botello’s actual “street name[,]” and did not want to say Botello’s street name in
open court at trial. Defendant believed doing so would have put himself and his family in
jeopardy with the motorcycle club defendant belonged to, which required him to “take
[his] lumps and catch [the perpetrator] in CDC and take his life.” Moreover, defendant
did not believe he would be convicted; otherwise, he would have revealed the name at
trial.
         The court generally found that defendant’s testimony was not credible. With
respect to trial counsel’s alleged statement, “‘He told me if I can only sway one juror, I
could go home[,]’” the court stated:

                 “First, that’s not logically correct, legally correct, and not something
         I would expect any lawyer to say to any defendant. They might say, ‘You
         can hang it and try to get a better deal.’ But they’re not going to tell him he
         can go home because obviously getting one juror to believe it doesn't make
         it an acquittal. And the idea that anybody, including [trial counsel], would
         have said that is specious.”
         With respect to defendant’s claimed fear of giving Botello’s name in open court,
the court stated:

                 “Then he’s also not to give a name in open court of the person who
         did it. Well, he did. He testified in open court as to people who actually
         committed the crime. So his story about he can’t do that because that
         would violate his code with the [motorcycle club] doesn’t fly either because
         he, in fact, gave the name of somebody who he said did it. Just didn’t
         happen to be the same person that [Joshua] said did it. That whole thing, in
         my mind, is—has no weight at all as far as any evidentiary value.”
         The court determined that the extent to which trial counsel chose to question
Joshua was “a tactical choice.” The court further noted that Joshua may not have testified
consistently with his prior statement if questioned about it, and that he in any event would
have been impeached based on the details of his prior criminal convictions. The court



                                                9.
noted that it did not think trial counsel wanted defendant to testify, which had prompted
the court to advise defendant on the record of his right not to testify and to take his
waiver of that right on the record. Nonetheless, defendant “chose to get up and try to sell
his story to the jury.” The court continued:

              “In doing so, he opened the door to two different impeachment
       statements, both of which were contradictory to the one that they already
       had. And I find that that was undoubtedly the thing that was— had the—
       carried the greatest weight in the case.

               “Jury heard three different stories basically out of the mouth of the
       defendant about what happened and didn’t find him to be very credible and
       undoubtedly reached the conclusion that he was lying about it because he
       did it. That’s not necessarily true. Some people just lie to lie, but I’m sure
       that’s the conclusion that they reached.…”

       Accordingly, the court denied the motion for new trial.
       C.     Analysis
       As stated, to demonstrate ineffective assistance of counsel, defendant must
establish both deficient performance and prejudice. (Woodruff, supra, 5 Cal.5th at
p. 736.) We conclude he established neither.
       Defendant argues trial counsel should have laid a foundation for Binns to testify,
and should have called Binns to testify regarding Joshua’s statements. The decision to
call a particular witness is generally deemed a tactical decision. (People v. Bolin (1998)
18 Cal.4th 297, 334.) A decision not to call a witness generally does not constitute
reversible error unless it results from an unreasonable failure to investigate. (Ibid.) Here,
as defendant concedes, there was no failure to investigate. The trial court found that
defense counsel was aware of Joshua’s prior statements, and defendant agrees that this
finding was supported by substantial evidence.
       Instead, defendant contends that counsel’s failure to call Binns was unreasonable
and that no reasonably competent attorney would have made such a decision. The record
sheds no light on the reason for counsel’s decision not to elicit testimony from either


                                               10.
Joshua or Binns implicating Botello in the assault. (See Woodruff, supra, 5 Cal.5th at
p. 736.) However, this is not a circumstance where we can imagine no rational or
satisfactory explanation for defense counsel’s inaction. (People v. Arredondo (2019) 8
Cal.5th 694, 711 (Arredondo) [reversal permitted “‘only if (1) the record affirmatively
discloses counsel had no rational tactical purpose for the challenged act or omission,
(2) counsel was asked for a reason and failed to provide one, or (3) there simply could be
no satisfactory explanation[]’”].)
       For example, we note that Joshua’s testimony was favorable to defendant. In
limited initial questioning, the only significant testimony counsel elicited was that Joshua
didn’t like David, that Joshua recognized defendant’s voice, and that Joshua heard David
arguing with someone else immediately before the assault. After defendant testified and
opened the door to evidence of his and David’s respective characters, Joshua testified that
David had bullied other inmates and that defendant seemed quiet and decent and kept to
himself. This testimony was relied on by defense counsel in closing argument.
       In contrast, presenting evidence of Joshua’s prior statements was not without risk.
In this regard, we note that inmate Botello was brought to the courthouse for trial. Early
in the trial, defense counsel sought to have him released as a witness, but the prosecutor
stated Botello was needed until the case was over. It was not until both defendant and
Joshua concluded their testimony that Botello was released. Botello likely would have
been called as a witness had defense counsel elicited testimony implicating Botello in the
assault. Reasonable defense counsel may have concluded that such testimony would
undermine the credibility of the favorable testimony Joshua did provide. We therefore
cannot say the choice not to pursue testimony regarding the prior statements had no
conceivable tactical purpose. (See Arredondo, supra, 8 Cal.5th at p. 711.)
       Moreover, even if we found counsel’s performance deficient, we would find no
prejudice. First, there is no reasonable probability the outcome of the case would have
been more favorable to defendant had Joshua’s prior statements been presented.

                                            11.
(Woodruff, supra, 5 Cal.5th at p. 736.) As noted by the trial court, Joshua’s credibility
likely would have been impeached with the details of his prior offenses, which otherwise
were presented only generally as “crimes of moral turpitude.” Indeed, defendant does not
argue that Joshua’s statements themselves were likely to have swayed the jury.
       Instead, defendant argues he was prejudiced because he himself testified as a
result of counsel’s decision. There is no question that defendant’s trial testimony was
prejudicial to his defense. Defendant was impeached with numerous prior convictions,
including a conviction for a sexual offense. He acknowledged previously being accused
of telling a correctional officer he wanted to slit his cellmate’s throat. He also
acknowledged his prison housing determination was, at one point, determined based on
an accusation that he slit another inmate’s throat. And, he acknowledged that he had
resolved to do something violent against David. Notably, despite testifying that he saw
someone named “Puppet” commit the instant offense, he admitted telling an investigator,
prior to the filing of charges, that he had no knowledge of the incident. He also admitted
to a phone conversation in which he described the instant offense and suggested he may
have acted in self-defense. As the trial court found, this testimony undermined the
credibility of defendant’s version of events in which “Puppet” was the perpetrator.
       However, the trial court did not find that defendant was motivated to take the
stand by counsel’s failure to present Joshua’s prior statements. At the hearing on the
motion for new trial, defendant testified to at least two reasons he decided to take the
stand. One reason was counsel’s failure to present Joshua’s prior statements. Another
was that counsel encouraged defendant to testify on the premise that convincing a single
juror would allow him to go home. Although the court did not make a specific finding
regarding the former reason, it concluded the latter reason “specious.” It also concluded
defendant’s testimony explaining why he did not previously name Botello as the
perpetrator was not credible.



                                             12.
       The court noted defendant “chose to get up and try to sell his story to the jury,”
despite counsel not wanting him to do so. Notably, that story named a different
perpetrator than the one Joshua allegedly identified. Defendant also indicated that he
wished to tell the jury the story of “why they went after [David] and … how it played
out.” There is no suggestion from Binns’s report that either Binns or Joshua would have,
or could have, testified to such details. Thus, the record suggests defendant would have
chosen to “try to sell his story to the jury” even if Joshua’s prior statements were
introduced, and particularly if those statements were impeached or undermined by
testimony of other witnesses. On these facts, we cannot conclude counsel’s decision was
the but-for cause of defendant’s testimony. (Mickel, supra, 2 Cal.5th at p. 198.)
Defendant has not met his burden of demonstrating that he was prejudiced by counsel’s
inaction. (Ibid.)
       Accordingly, defendant has not demonstrated ineffective assistance of counsel.
II.    Senate Bill No. 1393
       The court found defendant had been convicted of two prior serious felony offenses
(§ 667, subd. (a)(1)), and imposed a separate five-year prison term for each. Defendant
contends the matter must be remanded for the trial court to consider whether to strike the
prior serious felony enhancements pursuant to the discretion granted by Senate Bill
No. 1393. The People concede Senate Bill No. 1393 applies retroactively to defendant’s
case, but contend remand for resentencing would be futile. We remand.
       Effective January 1, 2019, Senate Bill No. 1393 amended sections 667, former
subdivision (a)(1), and 1385, former subdivision (b), and granted trial courts the
discretion to strike the previously mandatory five-year prior serious felony conviction
enhancement under section 667, subdivision (a)(1). (Stats. 2018, ch. 1013, §§ 1–2, pp. 1–
6.) As the People concede, Senate Bill No. 1393 applies retroactively because
defendant’s case is not yet final. (People v. Garcia (2018) 28 Cal.App.5th 961, 973



                                             13.
(Garcia) [Sen. Bill No. 1393 applies to all cases not yet final pursuant to In re Estrada
(1965) 63 Cal.2d 740, 744–745].)
       We nonetheless must consider whether the matter must be remanded for the court
to consider whether to exercise its discretion to strike defendant’s prior serious felony
enhancements. “‘Defendants are entitled to sentencing decisions made in the exercise of
the “informed discretion” of the sentencing court. [Citations.] A court which is unaware
of the scope of its discretionary powers can no more exercise that “informed discretion”
than one whose sentence is or may have been based on misinformation regarding a
material aspect of a defendant’s record.’ [Citation.] In such circumstances, we have held
that the appropriate remedy is to remand for resentencing unless the record ‘clearly
indicate[s]’ that the trial court would have reached the same conclusion ‘even if it had
been aware that it had such discretion.’” (People v. Gutierrez (2014) 58 Cal.4th 1354,
1391 (Gutierrez).) Following Gutierrez, most of the published cases considering whether
to remand for the court to consider striking an enhancement under similar circumstances
have concluded that remand is appropriate. (E.g., People v. Johnson (2019) 32
Cal.App.5th 26, 67–69 [Sen. Bills Nos. 1393 & 62010]; Garcia, supra, 28 Cal.App.5th at
p. 973 [Sen. Bill No. 1393]; see People v. Almanza (2018) 24 Cal.App.5th 1104, 1109–
1111 [Sen. Bill No. 620]; People v. Billingsley (2018) 22 Cal.App.5th 1076, 1081–1082
[Sen. Bill No. 620]; People v. McDaniels (2018) 22 Cal.App.5th 420, 425, 427–428
(McDaniels) [Sen. Bill No. 620].)
       However, remand for resentencing is not required when “the record shows that the
trial court clearly indicated when it originally sentenced the defendant that it would not in
any event have stricken [the] enhancement.” (McDaniels, supra, 22 Cal.App.5th at
p. 425.) A minority of cases have found circumstances sufficient to foreclose remand.
(E.g., People v. Allison (2019) 39 Cal.App.5th 688, 705–706 [remand under Sen. Bill

10     Statutes 2017, chapter 682, sections 1–2, pages 1–4 (Sen. Bill No. 620).


                                              14.
No. 620 unnecessary where trial court had already resentenced the defendant once on
remand, and court and parties focused on determining the maximum lawful sentence with
goal of coming as close as possible to 51-year sentence originally imposed]; People v.
Jones (2019) 32 Cal.App.5th 267, 274 [remand unnecessary where record clear trial court
would not exercise discretion to strike enhancement under Sen. Bill No. 1393]; People v.
McVey (2018) 24 Cal.App.5th 405, 419 (McVey) [record clear trial court would not
exercise discretion to strike enhancement under Sen. Bill No. 620].) In such cases,
remand “would serve no purpose but to squander scarce judicial resources.” (McVey,
supra, at p. 419.)
       Here, the People contend remand would be futile because the trial court declined
to strike defendant’s prior strike convictions pursuant to People v. Superior Court
(Romero) (1996) 13 Cal.4th 497, and it imposed the maximum possible sentence. In so
doing, the court noted only that defendant had not remained crime free for any significant
period of time and there was no reason to support striking any of the prior strikes other
than the age of some of them which, even if stricken, would not have affected the overall
sentence. This does not constitute a “clear” statement indicating the court would not
have stricken any other enhancements, even if it had discretion to do so. (McDaniels,
supra, 22 Cal.App.5th at p. 427; cf. McVey, supra, 24 Cal.App.5th at p. 419 [declining to
remand where the trial court described the defendant’s conduct as “‘pretty haunting[]’”
and “‘as aggravated as personal use of a firearm gets,’” and describing the upper term as
“‘the only appropriate sentence on the enhancement’”].)
       Defendant is entitled to be sentenced in the exercise of the court’s informed
discretion. At the time defendant was sentenced, the court lacked the discretion to strike
or stay the prior serious felony enhancements. In light of the absence of a record
suggesting remand would be futile, we must remand to permit the trial court to exercise
its discretion in the first instance. (Gutierrez, supra, 58 Cal.4th at p. 1391.) We express



                                            15.
no opinion on how the trial court should exercise its discretion on remand. (McDaniels,
supra, 22 Cal.App.5th at p. 428.)
III.   Senate Bill No. 136
       The trial court found defendant had suffered three prior felony convictions for
which he served a prison term, and it imposed two 1-year sentencing enhancements.11
(§ 667.5, former subd. (b)(1).) In supplemental briefing, defendant argues the court must
be instructed to strike the prior prison term enhancements in light of Senate Bill No. 136.
       Effective January 1, 2020, Senate Bill No. 136 amended section 667.5,
subdivision (b), to make a one-year enhancement pursuant to that statute applicable only
to a prior prison term for a sexually violent offense, as defined in Welfare and Institutions
Code section 6600, subdivision (b). (See Stats. 2019, ch. 590, § 1, pp. 1–2.) The People
concede defendant is entitled to the ameliorative benefit of this amendment. (People v.
Lara (2019) 6 Cal.5th 1128, 1134 [a statutory amendment lessening punishment is
presumed to apply in all cases not yet final as of the statute’s effective date, unless the
enacting body clearly indicates to the contrary].) The two prior prison term
enhancements imposed in this case arose out of convictions for felony taking of a vehicle
without the owner’s consent (Veh. Code, § 10851, subd. (a)), and burglary (§ 459).
Neither of these offenses are qualifying offenses under section 667.5, subdivision (b), as
amended.
       We will instruct the court to strike defendant’s one-year prior prison term
enhancements on remand.




11     At sentencing, the court determined the prior prison term enhancement arising from a
conviction for receiving stolen property (§ 496, subd. (a)) was “not eligible to be imposed.”


                                               16.
IV.    Presentence Conduct Credits
       Defendant and the People agree that the matter must be remanded for the trial
court to amend the abstract of judgment with regard to defendant’s entitlement to
presentence conduct credits.12 We agree.
       The trial court noted that, at the time the instant offense was committed, defendant
was in custody on another case and received credit on that case for the period from
April 30, 2014 to February 23, 2017. The court initially calculated that defendant was
entitled to 208 days of credit in this case for time actually served. However, after
discussion with the parties, the court concluded defendant was entitled to an additional
212 days, for a total of 420 days of actual time credit. When defense counsel expressed
concern that she could not readily determine whether the hasty recalculation was
accurate,13 the court stated, “Well, in that regard if there’s no objection by anybody I’m
going to call it 216 [additional days] because I know that’s more than what the number of
day [sic].” The court then stated, “So I’m going to give him an additional 216 for 424,
which would give him 64 good and work but that will be calculated by CDC.” The court
minutes and abstract of judgment reflect an award of 424 days actually served and no
conduct credit.
       The sentencing court is responsible for calculating custody credits. (People v.
Buckhalter (2001) 26 Cal.4th 20, 30.) Thus, the court was required to calculate and
award presentence conduct credit. (Ibid. [“‘[T]he court imposing a sentence’ has
responsibility to calculate the exact number of days the defendant has been in custody


12      Defendant initially argued the abstract of judgment should be amended to reflect
410 days of actual time credit, and 61 days of presentence conduct credit. The People argued
that defendant was entitled to 420 days of actual time credit and 63 days of presentence conduct
credit. Defendant then agreed to the People’s calculation entitling him to 63 days of presentence
conduct credit, and stated that he agreed with the People’s calculation of actual time credit,
which defendant mistakenly noted as 434 days.
13     The court’s recalculation of 420 days was, in fact, accurate.


                                               17.
‘prior to sentencing,’ add applicable good behavior credits earned pursuant to
section 4019, and reflect the total in the abstract of judgment.”]; see § 2900.5, subd. (d)
[the sentencing court is required to determine the number of days of conduct credits
earned pursuant to § 4019].) The parties agree the court erred in failing to do so here.
       Defendant was entitled to actual time credit for the period from and including
February 24, 2017, through and including April 19, 2018, a total of 420 days. Although
the People do not expressly advocate for correcting the abstract of judgment to reflect a
reduction in defendant’s actual custody credits to 420 days, defendant concedes
correction is appropriate in order to accurately calculate his presentence conduct credits.
Defendant accrued presentence conduct credit at a rate of 15 percent of his actual time
served. (§ 2933.1.) Accordingly, he was entitled to 15 percent of 420 days, for a total of
63 days of presentence conduct credit.
       We will instruct the court to correct the abstract of judgment to reflect that
defendant was entitled, at the time of sentencing, to 420 days of actual time credit, and
63 days of presentence conduct credit.
                                      DISPOSITION
       The matter is remanded to allow the trial court to consider whether to exercise its
discretion to strike the prior serious felony enhancements pursuant to Senate Bill
No. 1393 (see §§ 667, 1385, subd. (b)(1)). If necessary, after the exercise of its
discretion, the trial court shall resentence defendant as appropriate. On remand, the trial
court shall also strike the one-year prior prison term enhancements (§ 667.5, subd. (b))
pursuant to Senate Bill No. 136, and shall correct the abstract of judgment to reflect that
defendant was entitled, at the time of sentencing, to 420 days of actual time credit and
63 days of presentence conduct credit. The trial court is directed to prepare an amended




                                             18.
abstract of judgment reflecting these modifications, and to forward a certified copy to the
appropriate entities.
       In all other respects, the judgment is affirmed.




                                                                             MEEHAN, J.
WE CONCUR:




HILL, P.J.




POOCHIGIAN, J.




                                            19.